Citation Nr: 0828294	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-30 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to a service-connected lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for pain disorder for the time period prior to August 
9, 2007.

4.  Entitlement to an evaluation in excess of 30 percent for 
pain disorder for the time period from August 9, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted entitlement to service connection and assigned a 10 
percent initial evaluation for pain disorder, effective from 
September 30, 2003, as well as denied the veteran's claims 
for service connection for bilateral peripheral neuropathy of 
the upper and lower extremities, both claimed as secondary to 
service-connected cervical and lumbar spine disabilities.

In a February 2007 rating decision, the RO increased the 
veteran's evaluation for his pain disorder to a 30 percent 
rating, effective August 9, 2007.  The issues of entitlement 
to higher disability evaluations based upon an initial grant 
of service connection remain before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In March 2007, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) for additional 
development.

In a July 2006 statement, the veteran appears to be 
initiating a claim for an increased rating for his service-
connected lumbar spine disability.  The Board refers this 
matter to the RO for appropriate action and initial 
adjudication.

As a final preliminary matter, the Board notes that, in 
December 2007, the veteran's employer submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal.  In a July 2008 statement, the veteran's 
representative submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  See 38 C.F.R. § 20.1304 (2007).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence indicates that 
the veteran does not meet the criteria for a diagnosis of 
peripheral neuropathy of the bilateral upper extremities.

3.  Competent and persuasive medical evidence indicates that 
the veteran does not meet the criteria for a diagnosis of 
peripheral neuropathy of the bilateral lower extremities.

4.  For the time period prior to August 9, 2007, competent 
medical evidence demonstrates that the veteran's pain 
disorder was manifested by no more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

5.  For the time period from August 9, 2007, competent 
medical evidence demonstrates that the veteran's pain 
disorder is manifested by no more than an occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).




CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral upper extremities 
was not incurred in or aggravated by neither during active 
military service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).

2.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by neither during active 
military service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).

3.  For the time period prior to August 9, 2007, the criteria 
for a rating in excess of 10 percent for pain disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9422 (2007).

4.  For the time period from August 9, 2007, the criteria for 
a rating in excess of 30 percent for pain disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9422 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in September 2003.  In October and 
November 2003 correspondence, he was notified by the RO of 
the provisions of the VCAA as they applied to service 
connection claims.  The letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims as well as identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  In a January 2004 rating decision, 
the RO granted entitlement to service connection and assigned 
an initial 10 percent rating for pain disorder associated 
with the veteran's service-connected cervical spine 
disability as well as denied entitlement to service 
connection for peripheral neuropathy.  The veteran appealed 
the assignment of the initial evaluation for this benefit and 
the denials of entitlement to service connection for 
peripheral neuropathy.  Thereafter, in April 2007 
correspondence, the veteran was notified by the AMC of the 
provisions of the VCAA as they applied to service connection 
and increased evaluation claims.  The claims were reviewed 
and a supplemental statement of the case was issued in 
November 2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2007.

The claim for an initial compensable evaluation for pain 
disorder is a downstream issue from the grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (1997).  
VA's General Counsel has``` held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion.  See 38 U.S.C.A. § 
7104(c) (West 2002).  While this logic is called into some 
question in a recent Court case, neither this case nor the GC 
opinion has been struck down.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records, service personnel 
records, and all relevant private and VA treatment records 
pertaining to his service-connected pain disorder and claimed 
peripheral neuropathy conditions have been obtained and 
associated with his claims file.  He has also been provided 
multiple VA medical examinations to assess the current state 
of his service-connected pain disorder and claimed peripheral 
neuropathy conditions.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.  

Service Connection for Peripheral Neuropathy

The veteran contends that he suffers from peripheral 
neuropathy of the bilateral upper and lower extremities 
proximately due to or the result of his service-connected 
lumbar and cervical spine disabilities. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment notes dated from October 1994 to January 
1995 reflect complaints of chronic low back pain with left 
arm and leg parathesias.  He was referred to the neurosurgery 
clinic.  Following testing and imaging scans, the diagnosis 
was a herniated cervical disc at C4-5, for which the veteran 
is presently service connected.  However, service treatment 
records do not reflect any treatment or diagnosis of 
peripheral neuropathy of the upper or lower extremities 
during active service.  

Post-service VA examination reports dated in July 1997 and 
March 1998, the examiner indicated that the veteran had no 
neurological abnormalities with normal sensory, motor, and 
sensation findings.

In a November 2000 VA treatment note, the veteran indicated 
that he had no numbness, tingling, or weakness in his upper 
extremities.  A December 2000 treatment note from W.T.V., 
D.C., noted subjective complaints of radiating pain into 
bilateral hands and wrists.  Diagnoses of cervical segmental 
dysfunction, cervicobrachial syndrome, cervical disc 
degeneration, and skin disturbance sensation were listed in 
the treatment record.

In a May 2003 private medical report from A.J.J., M.D., it 
was noted that the veteran has had progressive pain in his 
wrists, particularly his left wrist.  The physician indicated 
that X-rays were performed but that no electromyography (EMG) 
was done.  He diagnosed probable peripheral neuropathy, 
secondary to constant use of the computer.   

Additional VA treatment notes dated in June 2003, the veteran 
complained of numbness and tingling in both wrists, arms, all 
fingers, and both legs.  He reported that he had nerve damage 
in his wrists due to constant typing at his current job.  In 
an October 2003 VA neurosurgery consultation note, the 
veteran complained of some neck pain radiating into his upper 
and lower extremities.  

In an October 2003 VA neurological examination report, the 
veteran complained of neck pain radiating into his upper and 
lower extremities.  The examiner noted that a July 2003 VA 
EMG and nerve conduction study (NCS) findings were negative 
for neuropathy and carpal tunnel syndrome.  Physical 
examination findings were noted as unremarkable motor and 
sensory examination, normal gait, and normal reflexes.  

In a November 2003 VA periphery nerves examination report, 
the veteran complained of tingling and pain in his left 
wrist, arms, and legs over the last two years.  The examiner 
commented that the July 2003 VA EMG/NCV study showed normal 
findings other than mild intrinsic hand muscle weakness.  EMG 
needle testing was noted to be normal at the triceps and 
deltoid levels.  The examiner indicated that there was no 
clinical evidence to be able to classify the veteran's 
parathesias as neuritis or neuralgia.  It was further noted 
that there was insufficient clinical evidence at that time to 
say that the veteran specifically does or does not have a 
peripheral dysfunction affecting his upper and lower 
extremities.  The examiner indicated that this veteran has 
personal and work frustrations and stress aggravating his 
perception of pain, opening the possibility that he certainly 
can have some psychological overlay because of his chronic 
neck and back pain which can be mimicked as a perception to 
him of peripheral pain and tingling type sensation. 

In a November 2003 VA spine examination report, the veteran's 
neurological examination reflected normal motor function, 
sensation, and deep tendon reflexes with no muscle atrophy or 
loss of strength. 

In a February 2004 statement from A.J.J., M.D., the physician 
noted that the veteran had a history of polyneuropathy of the 
upper and lower extremities which he believed is secondary to 
the veteran's lumbar and cervical spine disease.  In his 
opinion, the physician indicated that the veteran's problems 
were so intertwined that he believed there was a cause and 
effect relationship to most of his complaints. 

In an August 2005 private medical report from A.J.J., M.D., 
the veteran complained of severe pain and numbness radiating 
down his arms.  Physical examination findings were reported 
as decreased handgrips, mild decrease in vibratory sensation 
at 256 cycles per second in both hands, and mild decrease in 
right hand grip. 

In an August 2007 VA neurological examination report, the 
veteran complained of neck pain radiating into his upper and 
lower extremities.  The neurologist indicated that he had 
discussed the veteran's definition of his self-described 
peripheral neuropathy.  It was noted that the veteran 
provided little detail except to say that he hurts all over 
his arms and legs.  He reported that his entire arm may feel 
"numb occasionally" or that his legs may feel "like 
jello".  He denied any pain that currently radiates from his 
neck or back to his extremities.  Physical examination 
findings were listed as full range of motion with negative 
straight leg raising, negative Tinel's sign at wrists, 
cervical extension with lateral rotation that does not elicit 
cervical sensory radicular symptoms, can touch fingers to 
floor in front of himself, and excellent perception of touch, 
cold, vibration, and position sense in his fingers and toes.  
The neurologist specifically indicated that he did not find 
any evidence of peripheral neuropathy. 

The Board is cognizant of the various diagnoses of probable 
peripheral neuropathy and polyneuropathy of record.  However, 
in this case, the Board notes that these diagnoses of 
peripheral neuropathy garner little probative weight.

The May 2003 private physician evaluation and the February 
2004 private physician statement note a diagnosis of probable 
peripheral neuropathy and a history of polyneuropathy 
secondary to lumbar and cervical spine disease but gave no 
indication that this treatment provider had reviewed evidence 
in the veteran's claims file before issuing an opinion.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis).  The probative value of these findings is further 
diminished by the fact that the conclusions are not supported 
by any medical rationale.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).

However, the Board accords great probative value to the July 
1997, March 1998, October 2003, November 2003, and August 
2007 VA examiner opinions, and finds them to be dispositive 
of the question of whether the veteran, in fact, suffers from 
peripheral neuropathy of the bilateral upper and lower 
extremities.  Each of these VA medical opinions provides 
consistent and detailed findings to support the conclusion 
that the veteran does not currently meet the criteria 
necessary for a diagnosis of peripheral neuropathy.  In 
addition, the August 2007 VA examining neurologist provided 
comprehensive findings after reviewing the extensive service 
and post-service records, interviewing with the veteran, and 
conducting a thorough physical examination.  Therefore, the 
Board finds the July 1997, March 1998, October 2003, November 
2003, and August 2007 VA medical opinions to be more 
persuasive than the statements made by the veteran's private 
physician that did not note any review the veteran's claims 
file or provide sufficient rationale for their expressed 
peripheral neuropathy diagnoses.

In this case, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the veteran has peripheral neuropathy weighs against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Competent and persuasive medical evidence indicates that the 
veteran does not meet the criteria for a diagnosis of 
peripheral neuropathy of the bilateral upper and lower 
extremities.  Congress has specifically limited entitlement 
to service-connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis of peripheral neuropathy (and, if so, of a 
nexus between that disability and service or his service-
connected cervical and lumbar spine disabilities), there can 
be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and his family members advanced 
in connection with the appeal in written statements.  The 
Board does not doubt the sincerity of the veteran's belief 
that he has peripheral neuropathy as secondary to his 
service-connected cervical and lumbar spine disabilities.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As each is a 
layperson without the appropriate medical training or 
expertise, neither the veteran nor his family members is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the either the nature or etiology of the 
veteran's claimed peripheral neuropathy of the bilateral 
upper and lower extremities disability have no probative 
value.

Under these circumstances, the claims for service connection 
for peripheral neuropathy of the bilateral upper and lower 
extremities must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Increased Rating for Pain Disorder

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the veteran has been assigned an initial 10 
percent rating for the time period prior to August 9, 2007 
and a 30 percent rating for the time period from August 9, 
2007 for his service-connected pain disorder pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9422 (2007).  

The symptoms listed in Diagnostic Code 9422 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
See 38 C.F.R. § 4.130, Diagnostic Code 9422 (2007).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.
80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors 
(e.g., difficulty concentrating after family 

